COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


FRED S. JONES,


                            Appellant,

v.

MARIA C. JONES,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00221-CV

Appeal from the

65th District Court

of El Paso County, Texas

(TC# 2007CM3582)

MEMORANDUM OPINION

	Pending before the Court on its own motion is the determination whether this appeal should
be dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).  Finding that Appellant has
not tendered the required filing fee, or notified the Court that he is excused from doing so, we will
dismiss the appeal for want of prosecution.
	This Court possesses the authority to dismiss an appeal for want of prosecution or due to the 
appellant's failure to comply with a notice from the clerk requiring a response or other action within
a specified time.  Tex. R. App. P. 42.3(b), (c).  By letter dated July 27, 2007, the Clerk of this Court
notified Appellant that the filing fee had not been received in this case.  The Clerk requested that
Appellant send the required fee, or inform the Court that he is excused by statute or the appellate
rules from paying costs.  Appellant was further notified that, absent a response within twenty days
of the date of the notice, the appeal would be dismissed.  Appellant has not paid the filing fee, or
otherwise responded to the Clerk's notice.  We see no purpose that would be served by declining to
dismiss the appeal at this stage in the proceedings.  The appeal is dismissed pursuant to Tex. R. App. 
P. 42.3(b), (c).

						KENNETH R. CARR, Justice

September 27, 2007

Before Chew, C.J., McClure, and Carr, JJ.